DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  
In claim 23, in line 3, the word “upstate” should be deleted and replaced with --- up state of the at least one slow wave --- for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-12, 15 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub No. 2020/0139113) in view of Vortman et al. (US Pub No. 2021/0170204) and Schiff et al. (WO 2014/116850).
With regards to claim 1, Shin et al. disclose a neuromodulation system comprising:
a neuromodulation device (100) including a wearable device housing (i.e. 610), one or more EEG electrodes (i.e. 620) for analyzing brain function in real time, one or more EEG signal amplifiers (i.e. paragraphs [0101], [0110], referring to amplification is performed in the analog chip in the processor, wherein amplifiers would inherently be required for the amplification) coupled to the one or more EEG electrodes, and one or more ultrasound-emitting elements (i.e. elements of ultrasonic generator array (630)) (paragraphs [0057]-[0060], [0098], referring to the brain-stimulating device (100) which includes a cap (610), an electrode array (620) and an ultrasonic generator array (630); paragraphs [0101], [0109]-[0110]; Figures 1, 5-6 and 8) and
a stimulation control computing environment comprising a stimulation control unit (130, 340) and an offline computing device, the stimulation control unit comprising at least one processor (i.e. 640) coupled to the one or more ultrasound-emitting elements, and configured with one or more data processing functions to focus ultrasound emission to a partial brain region of a thalamus (paragraphs [0072]-[0074], referring to the stimulation including ultrasonic wave stimulation, wherein the stimulation may apply the stimulation to a partial brain region which may be the thalamic reticular nucleus, which is a specific portion of the thalamus; in particular, note paragraph [0074] which sets forth that a “…focused ultrasound device may be used to apply the stimulation to the partial region of the brain. The focused ultrasound device is configured to allow ultrasound to be focused onto the partial brain region to which the stimulation is to be applied…”, and thus ultrasound emission is focused to a partial brain region of the thalamus; paragraphs [0079]-[0083], paragraphs [0101], referring to the processor (640) which is electrically connected to the ultrasonic generator array and can perform functions of the stimulation element and the function of the control unit (130); Figures 1, 3, 6 and 8), the one or more data processing functions including:
	an online algorithmic stimulation application element (320, 330, 340, 350, 360, paragraphs [0083]-[0089]) configured to:
	process real-time data acquired by the one or more EEG electrodes to detect a phase of at least one slow wave (paragraphs [0059]-[0061], [0084]-[0086], [0089], referring to the measurement of a scalp EEG, and determining the generation of slow oscillation in the EEG signal and referring to the sleep state determination unit (360) which may determine whether or not the sleep state is a slow wave sleep state based on the frequency of generation of the slow oscillation; paragraphs [0048]-[0049], [0060], [0064], [0084], referring to the “slow oscillation” referring to an EEG generated during slow wave sleep and may have a frequency (i.e. spectral component) of about 1Hz or less; Figures 1, 3), 
	focus the ultrasound emissions from the one or more ultrasound-emitting elements, to the partial brain region of the thalamus during a certain slow wave phase range for enhancing the at least one slow wave based on the detected phase of the at least one slow wave (paragraphs [0050] and [0054], referring to the “spindle-like stimulation” comprising a spindle component and a slow oscillation component and further referring to thalamic spindles inducing up-state cortical slow oscillation, etc., and thus the stimulation enhances at least one slow wave; paragraphs [0062]-[0065], [0074], [0087]-[0088], referring to applying the stimulation, which can be focused ultrasound, to the brain in response to the generation of the slow oscillation; paragraph [0089], referring to the sleep state determination unit (360) turning on the stimulation unit (300) when the determined sleep state is the slow wave sleep; paragraph [0100], referring to emitting ultrasonic waves toward the brain; Figures 1, 3, 6 and 8).
	With regards to claim 20, Shin et al. disclose a neuromodulation system comprising:
a neuromodulation device (100) including a wearable device housing (i.e. 610), one or more EEG electrodes (i.e. 620) for analyzing brain function in real time, one or more EEG signal amplifiers (i.e. paragraphs [0101], [0110], referring to amplification is performed in the analog chip in the processor, wherein amplifiers would inherently be required for the amplification) coupled to the one or more EEG electrodes, and one or more ultrasound-emitting elements (i.e. the elements of ultrasonic generator array (630) (paragraphs [0057]-[0060], [0098], referring to the brain-stimulating device (100) which includes a cap (610), an electrode array (620) and an ultrasonic generator array (630); paragraphs [0101], [0109]-[0110]; Figures 1, 5-6 and 8) and
at least one processor (i.e. 640) coupled to the one or more ultrasound-emitting elements, the at least one processor configured to 
control ultrasound emissions from the one or more ultrasound-emitting elements  to focus the ultrasound emissions to a partial brain region of a thalamus of a user for a specified period of time (paragraphs [0072]-[0074], referring to the stimulation including ultrasonic wave stimulation, wherein the stimulation may be applied to a partial brain region which may be the thalamic reticular nucleus, which is part of the thalamus; paragraphs [0079]-[0083], paragraphs [0101], referring to the processor (640) which is electrically connected to the ultrasonic generator array and can perform functions of the stimulation element and the function of the control unit (130); Figures 1, 3, 6 and 8),
the at least one processor configured to process real-time data acquired by the one or more EEG electrodes to detect a phase of at least one slow wave (paragraphs [0059]-[0061], [0084]-[0086], [0089], referring to the measurement of a scalp EEG, and determining the generation of slow oscillation in the EEG signal and referring to the sleep state determination unit (360) which may determine whether or not the sleep state is a slow wave sleep state based on the frequency of generation of the slow oscillation; paragraphs [0048]-[0049], [0060], [0064], [0084], referring to the “slow oscillation” referring to an EEG generated during slow wave sleep and may have a frequency (i.e. spectral component) of about 1Hz or less; Figures 1, 3), 
the at least one processor further configured to control a timing of the ultrasound emissions based on the detected phase of the at least one slow wave such that the ultrasound emissions are focused to the partial brain region of the thalamus during a certain slow wave phase range for enhancing the slow wave (paragraphs [0050] and [0054], referring to the “spindle-like stimulation” comprising a spindle component and a slow oscillation component and further referring to thalamic spindles inducing up-state cortical slow oscillation, etc., and thus the stimulation enhances at least one slow wave paragraphs [0062]-[0065], [0087]-[0088], referring to applying the stimulation to the brain in response to the generation of the slow oscillation; paragraph [0089], referring to the sleep state determination unit (360) turning on the stimulation unit (300) when the determined sleep state is the slow wave sleep; paragraph [0100], referring to emitting ultrasonic waves toward the brain; Figures 1, 3, 6 and 8).
	However, with regards to claims 1 and 20, Shin et al. do not specifically disclose that the partial brain region of the thalamus is specifically the “centromedian thalamus”.
Further, with regards to claim 1, Shin et al. do not specifically disclose that their stimulation control computing environment further comprises an offline computing device, wherein the one or more data processing functions include an offline algorithmic mapping element configured to use brain image data to identify the centromedian thalamus, and perform one or more acoustic simulations to determine information for use in focusing ultrasound emissions from the one or more ultrasound-emitting elements to the centromedian thalamus, and wherein the focused ultrasound emissions from the one or more ultrasound-emitting elements are “in accordance with the waveform parameters determined by the offline algorithmic mapping element”.
	Further, with regards to claim 20, Shin et al. do not specifically disclose that the ultrasound emissions from the one or more transducer arrays are controlled by controlling waveform parameters of the ultrasound emissions.  
	 Vortman et al. disclose system and methods for measuring focusing properties of ultrasound beams for ultrasound therapy and, based thereon, adjusting parameters of the ultrasound in order to optimize focusing properties (Abstract; paragraph [0002]).  Prior to treatment, an MRI apparatus or other imaging devices are activated to acquire anatomic characteristics and/or material characteristics of the patient’s skull, wherein a patient-specific 3D skull replica (402) may be created based on the acquired anatomic/material characteristics (paragraph [0049], Figure 4B, note that brain image data (i.e. MRI data) is used to identify one or more parameters (i.e. anatomic/material characteristics) representing one or more brain regions).  An ultrasound wave may be applied to the target region (101) via traversing the 3D skull replica (paragraph [0049], Figure 4B, note that a target region (101) is thus identified and applying an ultrasound wave to the target region inherently requires that ultrasound-emitting element(s) are positioned relative to the target region).  A detector device (404) deployed at the target region (101) may be activated to measure the focusing properties created by the applied ultrasound wave (paragraph [0049]).  In addition, the detection system may measure the acoustic signals from the target region (101) and the ultrasound parameters can be again adjusted and the transducer is then activated based on the adjusted parameters and the acoustic signals and focusing properties in response to the adjusted parameter values may be measured using the detection system and second detector device, respectively (paragraph [0049]; Figure 4B).   The steps (416-422) are repeated until sufficient data has been acquired to reliably establish the relationship between the value of the acoustic signals and the focusing properties at the target region (101) (paragraph [0049]; Figure 4B).  The relationship may then be stored in memory accessible to the control (108) (paragraph [0049], note that for the result of the steps to be stored in memory and which are performed prior to treatment, the steps are performed offline relative to the steps that are performed during treatment).  A controller (108) may adjust the phase shifts (i.e. phase offsets) associated with the transducer elements (104) to increase the acoustic power at the target region, and thus a high-power ultrasound focus may be reliably generated at the target region (101) (paragraph [0050], Figure 1).  Alternatively or additionally, the controller (108) may shape the focus using a physical model that simulates acoustic beams from the transducer regions to the target 101 (paragraph [0051], note that the ultrasound emissions may therefore correspond to acoustic simulations of ultrasound emissions).  Once the relationships between the parameter value of the acoustic signals and the focusing properties at the target region are established, the ultrasound focusing properties at the target region (101) may be monitored in real time during a treatment procedure (paragraph [0054]).  In particular, acoustic signals from the target region (101) are obtained and, based thereon, one or more parameters (e.g., waveform parameters, such as phase shifts (i.e. “phase offsets”), frequencies and/or amplitudes) of the transducer elements (104) are inferred and may be adjusted in order to improve the focusing properties (paragraph [0054]; Figures 1, 4B, 7, note that during treatment (i.e. online algorithmic stimulation application element), ultrasound emissions are focused to the target region using waveform parameter (i.e. phase offset (i.e. phase shift)) information generated by the offline algorithmic mapping element (i.e. steps that were performed prior to treatment and which result is stored in a memory)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stimulation control computing environment of Shin et al. further comprise an offline computing device, wherein the one or more data processing functions include an offline algorithmic mapping element configured to use brain image data to identify the partial brain region of the thalamus, and perform one or more acoustic simulations to determine information for use in focusing ultrasound emissions from the one or more ultrasound-emitting elements to the centromedian thalamus, and wherein the focused ultrasound emissions from the one or more ultrasound-emitting elements are “in accordance with the waveform parameters determined by the offline algorithmic mapping element” and further have the ultrasound emissions from the one or more ultrasound-emitting elements of Shin et al. be controlled by controlling waveform parameters of the ultrasound emissions, as taught by Vortman et al., in order to optimize focusing properties of the ultrasound emissions to the one or more target regions (Abstract; paragraph [0002]).  
	However, the above combined references do not specifically disclose that the partial brain region of the thalamus is specifically the “centromedian thalamus”.
	Schiff et al. disclose a deep brain stimulation system and method for multi-site activation of the thalamus, wherein the thalamus brain regions that are stimulated include intraluminar nuclei, specifically including the centromedian, and wherein the disease or condition that is treated is impaired cognitive function (paragraphs [0056]-[0057], [0106]-[0108], note that the “centromedian” of the intraluminar nuclei corresponds to the centromedian thalamus; paragraph [00174]-[0175], referring to impaired cognitive function manifested in deficits including working memory, etc, wherein central thalamic stimulation compensates and supports activity from the central thalamus to widespread cerebral regions typically provided by intrinsic arousal regulation in the normal brain; Figure 7).  The stimulation may occur during slow wave sleep in order to enhance synaptic plasticity effects of slow waves (paragraph [00158]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the partial brain region of the thalamus that is stimulated in the above combined references specifically correspond to the “centromedian thalamus”, as taught by Schiff et al., in order to treat impaired cognitive function, provide central thalamic stimulation which compensates and supports activity from the central thalamus to widespread cerebral regions typically provided by intrinsic arousal regulation in the normal brain, and enhance synaptic plasticity effects of slow waves (paragraphs [0107], [0175], [00158]).
	With regards to claim 2, Shin et al. disclose that the one or more EEG electrodes detects and measures alpha waves, theta waves, delta waves, sleep spindles, K complexes, or any combination thereof (paragraphs [0007]-[0008], [0048], [0053]-[0054], [0060], referring to detection of sleep spindles; paragraphs [0003]-[0004], referring to detection of brainwaves using EEG, the brain waves including delta, theta, alpha, beta, gamma waves).
	With regards to claim 3, Shin et al. disclose that the one or more EEG electrodes have a sensitivity to detect and measure at least 0.1 Hz (paragraph [0060], referring to using EEG to detect slow oscillation, which is known to have a frequency of 1Hz or less, wherein such a range includes a detection of at least 0.1 Hz; paragraph [0084], referring to the filter receiving an input of an EEG signal being a bandpass filter with a lower cutoff frequency being within a range from 0.02 to 0.5 Hz and the upper cutoff frequency thereof being within a range from 2-8Hz, and therefore a 0.1Hz frequency can be detected).
	With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 1. Further, though the above combined references do not specifically disclose that the one or more ultrasound-emitting elements include at least 64 ultrasound-emitting elements, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to adopt an ultrasound transducer array including at least 64 ultrasound-emitting elements, in order to determine the optimal number of ultrasound-emitting elements that provide a desired coverage of the brain.   
	With regards to claim 7, Vortman et al. disclose that the stimulation control unit adjusts power of the one or more uoltrasound-emitting elements based on estimated acoustic attenuation processed from cranial anatomy (i.e. skull anatomy)  and/or bone density (paragraph [0009], [0050], referring to the ultrasound focusing properties including acoustic power); paragraph [0049], referring to the image data being used to adjust the power being based on anatomic characteristics, including density, of the skull/bone).
	With regards to claim 8, the above combined references disclose that the stimulation control unit is configured to determine acoustic impedance and a beam steering parameter (i.e. transmission phases and amplitude apodization from the transducer regions, etc.) using ultrasound generated data and to target the centromedian thalamus with the ultrasound emissions from the one or more ultrasound-emitting elements based on the acoustic impedance and the beam steering parameter (see Vortman et al., paragraph [0057], referring to optimizing the ultrasound frequency including measuring the acoustic pressure using the forming intensity=P^2/Z, where Z = acoustic impedance, and thus determination of acoustic impedance is required; paragraphs [0003], [0050]-[0051], referring to adjusting the ultrasound parameter values based on the determined relative energy contributions so as to improve the focusing properties at the target region (101, avoid damage to non-target tissue and/or shape the acoustic beam at the target, wherein such adjusted ultrasound parameters would correspond to beam steering parameters; Figures 4A, 5; see Schiff et al., paragraphs   [0106]-[0108], referring to the centromedian (i.e. centromedian thalamus) being the target for stimulation).
	With regards to claim 9, Vortman et al. disclose that the beam steering parameter determination optimizes a power distribution ratio between a point relative to the one or more target regions and off-target regions across different steering angles of the one or more ultrasound emitting elements (paragraph [0051], referring to analyzing the relative amplitudes of the reflected acoustic signals received at different regions of the transducer in order to determine the relative contributions of the energy at the target region (101) from the respective regions of the transducer, wherein the controller may then adjust the ultrasound parameter values based on the determined relative energy contributions so as to improve the focusing properties at the target region, wherein, for example, if the amplitudes of the acoustic signals received at the transducer regions (502, 504) are larger than those received at the transducer regions (506, 508), the transducer regions 502, 504 is contributing more energy at the target region 101 than the transducer regions 506, 508, and thus the controller increases the energy (i.e. power) emitted from transducer regions 506, 508 to compensate for the energy lost along the beam paths to the target 101, and thus a power distribution ratio between a point relative to one or more target regions and off-target regions across different steering angles/paths of the ultrasound emitting elements is optimized; Figure 5).  
	With regards to claim 11, Shin et al. disclose that the stimulation control unit controls the one or more ultrasound-emitting elements to deliver the ultrasound emissions during one or more specific sleep stages (i.e. slow wave sleep state during the non-rapid eye movement (NREM) sleep period) (paragraphs [0007], [0060], [0071]).
	With regards to claim 12, Shin et al. disclose that the one or more specific sleep stages includes Stage N2 of NREM, Stage 3 of NREM, or both Stage N2 of NREM and Stage 3 of NREM (paragraph [0071], [0111], referring to the stimulation being applied to the brain in a “slow wave sleep state” during the NREM sleep period, wherein stage 3 is known in the art as the slow wave sleep state).
	With regards to claim 15, Shin et al. disclose that the stimulation control unit optimizes spatial, temporal, and/or intensity of ultrasound emissions based on a current slow wave amplitude reading relative to a baseline (i.e. threshold) slow wave amplitude reading (paragraph [0061], referring to a slow oscillation being determined by comparing the EEG signal (i.e. current slow wave amplitude reading) relative to a threshold (i.e. baseline slow wave amplitude reading); paragraph [0062], referring to the stimulation being applied in response to generation of the slow oscillation, and thus a temporal of ultrasound emissions is optimized by the comparison of the current reading to the baseline/threshold reading).  
	With regards to claim 21, Shin et al. disclose that the at least one processor is further configured to identify a sleep stage (i.e. slow wave sleep state during the non-rapid eye movement (NREM) sleep period) based on the real-time data acquired by the one or more EEG electrodes (paragraphs [0007], [0060]-[0061], [0071]) and to control the one or more ultrasound-emitting elements to deliver the ultrasound emissions to the centromedian thalamus in response to identification of the sleep stage by the one at least one processor (paragraph [0062], [0071]-[0073], referring to applying the stimulation in response to the generation of the slow oscillation and during the slow wave sleep state during NREM sleep period).
	With regards to claim 22, Shin et al. disclose that the at least one processor is configured to control the timing of the ultrasound emissions based on the detected phase of the at least one slow wave such that cells of the centromedian thalamus are excited by the ultrasound emissions during an up state of the at least one slow wave (paragraph [0022], Figures 4C and 4D, referring to stimulation being applied to a brain in response to the stimulation control signal during the up state of the slow oscillation, and therefore timing of the ultrasound emission stimulation is controlled to occur during an up state of the slow wave). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. and Schiff et al. as applied to claim 1 above, and further in view of Konofagou et al. (US Pub No. 2016/0242648).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 1.  However, though Shin et al. does disclose that the one or more ultrasound-emitting elements produce an ultrasound frequency from the ultrasound-emitting elements for providing focused ultrasound stimulation to at least a partial brain region (paragraph [0074]), they do not specifically disclose that the ultrasound frequency is between about 500 kHz to about 1MHz.
Konofagou et al. disclose techniques for non-invasive brain stimulation using focused ultrasound, wherein the one or more ultrasound parameters can include a frequency from about 0.1 MHz to about 5 MHz (Abstract; paragraphs [0007], [0009]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the ultrasound frequency for providing non-invasive brain stimulation of the above combined references with an ultrasound frequency of between about 500 MHz to about 1 MHz, as taught by Konofagou et al., as the substitution of one known ultrasound frequency for brain stimulation for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable since effective brain stimulation would be expected.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. and Schiff et al. as applied to claim 1 above, and further in view of Brown et al. (US Pub No. 2014/0187973).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  However, though Shin et al. do disclose that real-time information processed by the stimulation control unit includes processing of the EEG signal to identify sleep stage (paragraph [0089]), they do not specifically disclose that the real-time information processed by the stimulation control unit includes brainwave power spectral distribution and brainwave spectral amplitude to identify the sleep stage.  
Brown et al. disclose a method and system for determining the state of a patient’s brain, wherein EEG waveforms in the time domain have a spectrum and can be translated into a spectrogram (Abstract; paragraphs [0029]-[0030]).  Spectral analysis of the EEG recordings yields power spectrum and phase-amplitude (i.e. brainwave spectral amplitude) coupling information which may be complementary sources of information about brain dynamics (paragraphs [0047]-[0049], [0058]).  The combination of both measures may reveal greater structure than either analysis alone (paragraphs [0058], [0094]-[0095]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the real-time information processed by the stimulation control unit includes brainwave power spectral distribution and brainwave spectral amplitude to identify sleep stage, as taught by Brown et al., in order to provide complementary sources of information about brain dynamics which may reveal greater structure than either analysis alone (Abstract; paragraph [0058]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. and Schiff et al. as applied to claim 11 above, and further in view of Heeger et al. (US Pub No. 2018/0014784).
With regards to claim 13, as discussed above, the above combined references meet the limitations of claim 11. However, they do not specifically disclose that the stimulation control unit classifies the one or more specific sleep stages using a gradient boosted decision tree machine learning algorithm.
Heeger et al. disclose improved system and method for the acquisition and analysis of physiological data, such as EEG data, to provide further insight to the person’s health and/or behavior (Abstract; paragraph [0006]).  A processing arrangement performs processing of the EEG signals, such as performing pattern recognition and pattern classification operations to recognize or identify various physiological states, such as different stages of sleep (paragraphs [0052], [0056]).  The pattern recognition operations may include classification trees (i.e. decision trees), gradient boosting and machine learning, etc.. (paragraph [0056]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stimulation control unit of the above combined references classify the one or more specific sleep stages using a gradient boosted decision tree machine learning algorithm, as taught by Heeger et al., in order to provide an improved system for analyzing EEG signals and thus provide further insight to the person’s health and/or behavior (Abstract; paragraph [0006]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. and Schiff et al. as applied to claim 1 above, and further in view of Kabrams et al. (US Pub No. 2020/0188697).
	With regards to claim 14, as discussed above, the above combined references meet the limitations of claim 1.  Further, Shin et al. disclose that their stimulation control unit further comprises providing sleep stage prediction and regulating ultrasound emissions (paragraphs [0079], [0089], [0098]-[0100]).
	However, they do not specifically disclose that a deep learning model is used for the sleep stage prediction or that a deep learning model is used for regulating the ultrasound emissions.
	Kabrams et al. disclose a device wearable by a person which includes an EEG sensor configured to detect a signal from the brain of the person and a transducer configured to apply to the brain an acoustic signal (Abstract).  The wearable device may provide ECG signals detected form the brain to a deep learning network to track sleep patterns of the person and the deep learning network may be used to predict the next symptom for the person (Abstract; paragraph [0148]).  A machine learning algorithm that senses the brain state may be connected to a beam steering algorithm to make closed-loop systems, including a deep learning network (paragraphs [0157], [0167]).  These machine learning algorithms may perform several tasks, including outputting a location to aim the stimulating ultrasound beam (paragraphs [0157], [0167]).  Deep learning networks may be used to predict one or more symptoms of a neurological disorder (paragraph [0190]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sleep stage prediction and the regulation of ultrasound emissions of the above combined references be performed using deep learning models, as taught by Kabrams et al., in order to provide an alternative technique for performing the prediction and regulation and to be able to predict one or more symptoms of a neurological disorder (Abstract; paragraph [0190]).  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. and Schiff et al. as applied to claim 22 above, and further in view of Papalambros et al. (“Acoustic Enhancement of Sleep Slow Oscillationsand Concomitant Memory Improvement in Older Adults”, March 2017).
With regards to claim 23, as discussed above, the above combined references meet the limitations of claim 22. Further, Shin et al. disclose that the at least one processor is configured to control the ultrasound-emitting elements to focus pulses of the ultrasound emissions to the centromedian thalamus during the upstate (paragraph [0022], Figures 4C and 4D, referring to stimulation being applied to a brain in response to the stimulation control signal during the up state of the slow oscillation).
However, they do not specifically disclose that a “single pulse” of the ultrasound emissions occurs during the upstate.
	Papalambros et al. discloses targeting acoustic stimulation to the upstate of sleep slow oscillations in order to enhance slow wave activity and improve sleep-dependent memory storage in older adults, which strengthens the theoretical link between sleep and age-related memory integrity (Abstract).  As depicted in Figure 1, a single pulse of the acoustic emission is delivered during an upstate (i.e. a peak voltage) (see Figure 1, wherein the red dots correspond to pulses of acoustic stimulation and a single pulse is delivered during a peak voltage (i.e. an up state of the slow wave).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a “single pulse” of the ultrasound emissions of the above combined references occur during the upstate (i.e. peak voltage), as taught by Papalambros et al., in order to effectively enhance slow wave activity and improve sleep-dependent memory storage in older adults using acoustic/ultrasonic stimulation, which strengthens the theoretical link between sleep and age-related memory integrity (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-15 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Schiff has been introduced to teach having stimulation be specifically delivered to a centromedian thalamus.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793